Citation Nr: 1115863	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability, and, if so, whether service connection is warranted.




REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1973 with additional service in the Army Reserves.  Service in the Republic of Vietnam is indicated by the Veteran's service records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

While cognizant that the RO reopened and denied the Veteran's claims in a June 2009 statement of the case, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Accordingly, the issues on appeal have been phrased as whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a back disability and bilateral hip, knee, and foot disabilities. 

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen these previously denied claims has been received.  Thus, to this extent, the Veteran's appeal as to these issues is being granted.  Further, the Board also finds that the underlying claims for service connection for a back disability and bilateral hip and bilateral knee disabilities are supported by the evidence currently of record.]  The de novo claim of entitlement to service connection for a disability of the bilateral feet is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In an April 2009 statement, the Veteran, through his congressman, indicated that he believed that a clear and unmistakable error had been committed in the June 2008 rating action currently on appeal.  The Board has considered the Veteran's allegations.  Because, however, the June 2008 decision is not final, his statement cannot be construed as a claim for CUE and cannot be referred to the RO for appropriate action.  See Link v. West, 12 Vet. App. 39, 44 (1998) (holding that CUE claim does not exist, as matter of law, where there is no prior final RO decision).


FINDINGS OF FACT

1.  In an unappealed September 29, 2005 rating action, the RO denied service connection for a bilateral foot disability and continued previous denials of service connection for back, bilateral hip, and bilateral knee disabilities. 

2.  The evidence associated with the claims folder subsequent to the RO's September 2005 decision includes evidence of a nexus between the arthritis of the Veteran's back and bilateral hips, knees and feet, which had not been established at the time of the prior final denial.  The additionally received evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claims for service connection for disabilities of the back, bilateral hips, bilateral knees and bilateral feet. 

3.  The competent and credible evidence of record indicates that the degenerative changes of the Veteran's cervical and lumbar spine are related to his military service.  

4.  The competent and credible evidence of record indicates that the degenerative joint disease of the Veteran's hips is related to his military service.

5.  The competent and credible evidence of record indicates that the degenerative joint disease of the Veteran's knees is related to his military service.


CONCLUSIONS OF LAW

1.  The September 29, 2005 rating action which denied service connection for a bilateral foot disability and continued a previous denial of service connection for back, bilateral knee, and bilateral hip disabilities, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence having been received, the claims of service connection for a back disability, and bilateral hip, knee and foot disabilities, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Degenerative changes of the cervical and lumbar spine were incurred by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Degenerative joint disease of the hips was incurred by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Degenerative joint disease of the knees was incurred by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in further detail in the following decision, the Board is granting the issues of whether new and material evidence has been received sufficient to reopen previously denied claims of service connection for back, bilateral hip, bilateral knee, and bilateral foot disabilities, as well as the underlying claims of service connection for a back disability, a bilateral hip disability, and a bilateral knee disability.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to these issues on appeal, no further discussion of the VCAA is required with respect to this aspect of the Veteran's appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New and Material Claims

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was received in December 2007, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

Here, the Veteran was originally denied service connection for a back disability and bilateral hip and knee disabilities in a May 1981 rating action.  The Veteran was notified of this decision and his appeal rights in a June 9, 1981 letter.  He did not appeal this decision.

In a July 2004 letter, the Veteran requested that the RO reopen his previously denied claims of service connection for a back disability and bilateral hip and knee disabilities.  At that time, he also filed a claim seeking service connection for a bilateral foot disability.  Those issues were denied by the RO in a September 2005 rating action.  Although the Veteran was provided notice of this decision and his appeal rights in an October 3, 2005 letter, he did not initiate an appeal of these decisions. 

When the RO denied service connection for a bilateral foot disability, and confirmed a prior denial of service connection for a back disability and bilateral hip and knee disabilities in September 2005, the record contained the Veteran's service treatment records, service personnel records, VA treatment records, private medical records, VA examination reports and statements from the Veteran. 

Upon review of this evidence, the RO concluded, with respect to the Veteran's bilateral foot disability claim, that "the evidence fails to show any bilateral foot condition during active military service or resulting from [an] injury sustained in the line of duty during any period of inactive duty or active duty for training."  In other words, there was no competent evidence of an association between a bilateral foot disability and the Veteran's service.  

With respect to the Veteran's bilateral knee disability claim, the RO continued the prior denial of service connection noting that "the evidence received fails to show any knee condition incurred in or aggravated by active military service and fails to show any actual disability of either knee incurred in the line of duty during a period of active duty for training or inactive duty for training."  Again, there was no competent evidence of an association between a bilateral knee disability and the Veteran's service.  

With respect to the Veteran's bilateral hip disability claim, the September 2005 rating action confirmed and continued the previous denial of service connection because the newly received evidence "fails to show the claimed bilateral hip condition during active military service or due to [an] injury sustained in the line of duty during any period of active duty for training or inactive duty for training."  In other words, there was no competent evidence of an association between a bilateral hip disability and the Veteran's service.  

Finally, the RO confirmed and continued the previous denial of service connection for a back disability because "the evidence fails to [show] a chronic back disability during active military service or any spinal disability resulting from [an] injury sustained in the line of duty during any period of active duty for training or inactive duty for training."  Again, there was no competent evidence of an association between a bilateral foot disability and the Veteran's service.  

The September 2005 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, these final denials may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the September 2005 rating action] is new and material. 

The recently received evidence includes VA treatment records and multiple lay statements.  Included in the medical records are multiple statements from VA physicians which provide a nexus between the Veteran's military service and his back, hip and knee disabilities.  For example, in November 2007, a VA physician indicated that the Veteran has "chronic [degenerative joint disease] of [the] knees, hips and back, related to old parachute injuries."  This evidence is both new and material, because it was not before the RO during the September 2005 decision and because it establishes a previously unestablished fact necessary to substantiate the Veteran's claims, namely a nexus between his military service and his back, hip and knee disabilities.

With respect to the Veteran's bilateral foot disability claim, the recently received evidence includes an X-ray report describing mild osteoarthritis in the first metatarsophalangeal joint on both feet.  While this X-ray report is from October 2004, it was not associated with the Veteran's claims folder until after the September 2005 prior final denial.  In addition, in his December 2007 claim, the Veteran stated that the "parachute landing fall" he was taught "focused the impact to three primary areas" which include the feet.  The record also includes a February 2006 statement from the Veteran's daughter who indicates that she remembers her father being injured several times after parachute jumps.  She specifically stated that the Veteran injured his ankles and broke a toe.

The Board finds that the newly submitted evidence addresses the basis of the prior denial in that the record now contains evidence of an-in service injury and statements indicating that he injured his feet during service.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the Veteran has a current disability of his feet and that he sustained an injury to his feet following in-service parachute jumps, the Board finds that the new evidence raises a reasonable possibility of substantiating the foot claim.  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claims are reopened.  As discussed in detail immediately below, the Board is granting the Veteran's claims of service connection for a back disability, a bilateral hip disability, and a bilateral knee disability.  The Veteran's claim of entitlement to service connection for a bilateral foot disability is being remanded for additional development. 

III.  Service Connection for Disabilities Of The Spine, Hips, And Knees

As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden, supra.

The evidence of record indicates that the Veteran has been diagnosed with degenerative joint disease of his knees and hips as well as degenerative changes in his cervical and lumbar spine.  See VA X-ray reports from November 2007, June 2006 and April 2001.  A current disability has therefore been demonstrated. 

With respect to the second Shedden element, the Veteran has stated that he injured his back, bilateral hips and bilateral knees as a result of in-service parachute jumps.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). In this case, the Veteran's DD Form 214 confirms that he received a Parachutist Badge. The Board therefore finds that the Veteran's statements of back, hip and knee injuries are consistent with circumstances of his service and are credible.  In addition, a treatment record from the Army National Guard indicates that the Veteran passed out during a parachute jump and injured his back, hip and legs upon landing.  This injury occurred in October 1978, during a period of inactive duty for training.  As a result of this injury, the Veteran was "disabled for the performance of his normal military duties" from October 1978 until January 1979.  Accordingly, the Board finds that the second Shedden element has been met. 

With respect to the third Shedden element, the evidence of record contains multiple statements from physicians who have indicated that the Veteran's current back, hip and knee disabilities are a result of injuries sustained during in-service parachute jumps.  Specifically, in a January 2006 treatment record, a VA physician reported that the Veteran has arthritic pain in his knees, hips and spine which "is likely due to 13 years of parachute jumps while in the military."  In January 2007, a VA physician noted that the Veteran is having "chronic back and leg/knee pain that is likely related to repeated trauma from parachute landings."  The degenerative joint disease of the Veteran's cervical spine was found to be "like[ly] related to the [c]hronic whiplash type injury form parachute landings" in August 2006.  A VA physician indicated that it "is very likely that [the Veteran's] back and leg pain is due to chronic injuries sustained from parachute jumping" in August 2007.  This same physician stated that the Veteran has "chronic [degenerative joint disease] of [the] knees, hips and back, related to old parachute injuries" in November 2007.  

While the Board notes that a January 2006 VA examiner indicated that he could not comment on the etiology of the Veteran's arthritis, as noted above, the record contains numerous statements from VA physicians which indicate that the Veteran's back, hip, and knee disabilities are related to his military service.  As a result, the third Shedden element has been met.  In summary, for the reasons and bases expressed above, the Board has concluded that the evidence supports the Veteran's claims of entitlement to service connection for a spine disability and bilateral disabilities of the hips and knees.  The benefits sought on appeal are accordingly granted.


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for a back disability is granted.  

Entitlement to service connection for degenerative changes of the cervical and lumbar spine is granted.

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for a bilateral hip disability is granted.  

Entitlement to service connection for degenerative joint disease of the hips is granted.

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for a bilateral knee disability is granted.  

Entitlement to service connection for degenerative joint disease of the knees is granted.

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for a bilateral foot disability is granted.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to service connection for a bilateral foot disability must be remanded for further evidentiary development.  

As described above, there is now of record evidence, in the form of an October 2004 X-ray report, which indicates that the Veteran has a current disability of his feet.  In addition, the Veteran has indicated that his feet were injured due to the repeated impact of his parachute landings.  As the Veteran has been awarded the Parachutist Badge, the Board finds that his statements are consistent with the circumstances of his service and credible.  38 U.S.C.A. § 1154(a) (West 2002)

The record, however, does not currently contain a competent opinion linking the Veteran's current bilateral foot disability to his in-service injuries.  While the Board notes that, in a February 2006 statement, the Veteran's daughter indicated that she remembers her father injuring his ankles and breaking a toe following a parachute jump, and that the Veteran has alleged that his current disability is related to his military service, the record does not indicate that the Veteran or his daughter have the training or experience required to comment on complicated medical questions such as the etiology of the Veteran's arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Furthermore, the statement from the Veteran's daughter does not indicate which toe the Veteran injured.  In this capacity, the Board notes that the Veteran is currently service-connected for a fracture of distal phalanx of the left fourth toe. 

Under these circumstances, a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a bilateral foot disability.  

2.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed bilateral foot disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

For any foot disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty, to include the Veteran's in-service parachute jumping responsibilities.  

3.  Following completion of the above, adjudicate the issue of entitlement to service connection for a bilateral foot disability.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


